Citation Nr: 0617911	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  97-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) in excess of 10 percent, 
from February 2, 1994, and in excess of 50 percent, from May 
28, 2004.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound, right hand, Muscle Group (MG) VIII (minor), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound, right chest, MG II (minor), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1998 and October 2000.  It 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  While difficulties with PTSD are indicated, the competent 
medical evidence does not indicate that the veteran's PTSD 
results in severe impairment in the ability to establish and 
maintain effective or favorable relationships; severe 
impairment in the ability to obtain or retain employment; 
obsessional rituals; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.

2.  The competent medical evidence, as a whole, indicates 
that the veteran's residuals of a gunshot wound, right hand, 
MG VIII (minor), result in nerve damage consistent with 
severe incomplete paralysis of the median nerve.

3.  The competent medical evidence, as a whole, indicates 
that the veteran's residuals of a gunshot wound, chest, MG II 
(minor), are not manifest by shattering bone fracture, open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring, loss of deep fascia or of muscle substance, or 
soft flabby muscles in the wound area. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD of 50 
percent, effective February 2, 1994, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.132, Diagnostic Code 9411 (prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for a 40 percent evaluation for residuals of 
gunshot wound, right hand, MG VIII (minor), have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.56, 4.73, 4.124a, Diagnostic 
Code 8515 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound, right chest, MG II (minor), 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.56, 
4.73, Diagnostic Code 5302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Turning to the veteran's PTSD claim, the diagnostic criteria 
for evaluating mental disorders were revised effective 
November 7, 1996.  The timing of this change requires the 
Board to consider the claim under the pre-amended regulations 
for any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 30 percent disability rating 
contemplates a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  In a precedent opinion, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large."  O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board and the 
RO are bound by this interpretation of the term "definite."  
38 U.S.C.A.  § 7104(c).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9411 (from November 7, 1996).

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411 (from November 7, 1996).

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

Based on a thorough review of the record, the Board finds 
that the evidence supports an initial evaluation for PTSD of 
50 percent, effective February 2, 1994.  The preponderance of 
the evidence is against an initial evaluation for PTSD in 
excess of 50 percent at any time.  

The report of an April 1994 VA psychiatric examination 
supports a 50 percent evaluation under the previous criteria.  
The report shows that the veteran did not like large groups, 
was bothered by crowds, and could be bothered by two or there 
people.  He could not make close friends outside of the 
family as he used to.  He averaged two hours of sleep a 
night, with nightmares three or four times a week from which 
he woke up sweating.  He could not go back to sleep after 
such a dream and at times has hit his wife during them.  The 
veteran had no hallucinations but did have some delusional 
material.  He had flashbacks and periods of time during which 
he felt that the was in Vietnam watching himself walk in the 
jungle, shoot people, etc.  The veteran reported startle 
response and had intrusive thoughts.

On examination, the veteran's mood showed that he had periods 
of depression that lasted all day.  He had experienced crying 
spells for about one year.  Thought processes were normal.  
He was well-oriented but lost track of where he was at during 
flashbacks.  He had delusional materials, periodic 
depression, anxiety, and superficial insight.  He had no 
suicidal ideation but did have thoughts wondering what it 
would be like to be dead.  He had some suicidal thoughts but 
tried to get rid of them immediately.  

The veteran's spouse stated that he had problems with 
nightmares, was short with children, and bothered by Asians.  
Socialization was sometimes good but crowds bothered him.  He 
did not have many, if any, close friends and lacked the 
patience to make them.  The diagnosis was PTSD, chronic and 
delayed.  

The preponderance of the evidence is against a finding that 
the veteran's PTSD warrants an initial evaluation in excess 
of 50 percent for any period under any criteria.  The 
competent medical evidence discussed above fails to show that 
the veteran's PTSD resulted in severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Diagnostic 
Code 9411 (prior to November 7, 1996).  While some 
difficulties in particular situations are noted (such a 
crowds), the Board finds that the post-service medical 
records, as a whole, provide evidence against a finding of a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people

Nor does the evidence discussed above show that the veteran's 
PTSD resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The VA examination 
report does not show obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Diagnostic Code 9411 (from 
November 7, 1996).  Deficiencies in most areas are not 
indicated. 

The report of a May 2004 VA examination provides that the 
veteran demonstrated intrusive memories, nightmares, efforts 
to avoid memories, detachment from others, restricted affect, 
sleep disturbance, anger outbursts and exaggerated startle 
response.  Affect was sad with crying at times and overall 
mood seemed depressed.  However, on examination, the veteran 
demonstrated appropriate grooming and hygiene.  Orientation 
was appropriate and thinking was spontaneous, logical and 
productive.  Relationships with others seemed fair in quality 
and medium in amount of contact.  Concentration was good, and 
judgment was fair.  The examiner summarized that current 
problems were daily and moderate in intensity, primarily 
affecting social relationships, occupational functioning, 
judgment and mood.  The Axis I diagnosis was PTSD, chronic.  
The GAF score was 55 due to PTSD with moderately impaired 
social and occupational functioning, 50 total.  Overall, the 
Board must find that this report, which is entitled to great 
probative weight, provides evidence against this claim. 

The report of a December 2005 VA examination provides that 
the veteran presented appropriate grooming and hygiene.  
Speech was clear with a good ability to express himself.  
Affect was sad and tearful and overall mood seemed anxious, 
depressed and irritable.  Orientation was appropriate and 
thinking was spontaneous, logical and productive.  
Relationships with others seemed poor with a low frequency of 
contact and a preference for being alone.  Concentration was 
diminished but the veteran had the capacity for abstract 
reasoning.  Judgment was decreased by anxiety leading to 
isolation and impatience with others.  

The examiner summarized that the veteran's PTSD continued to 
be manifested by intrusive memories, nightmares, diminished 
interest, detachment from others, restricted affect, sleep 
disturbance, anger outbursts, concentration problems, hyper-
vigilance and an exaggerated startle response.  Problems were 
occurring on a daily basis and had been chronic in duration.  
Current intensity was severe with impaired social 
relationships, occupational functioning, judgment, mood, 
range of activities and ability to complete some daily living 
tasks due to a combination of physical and social intolerance 
factors.  The Axis I diagnosis was PTSD, chronic, and the 
Axis V GAF score was 43, due to a lack of friendships and an 
inability to obtain and maintain employment.  

The veteran's GAF scores also fail to support an evaluation 
in excess of 50 percent.  By definition, the GAF scale 
considers psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness, and 
does not include impairment in functioning due to physical 
(or environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2005).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125.

However, the December 2005 VA examination report provides 
that the veteran's score of 43 represented an inability to 
obtain and maintain employment that was described elsewhere 
in the report as due to physical and social intolerance 
factors.  Thus, the score represents factors in addition to 
the veteran's PTSD.  

Thus, overall the veteran's GAF scores also fail to show the 
occupational and social impairment required for a 70 percent 
evaluation under either version of Diagnostic Code 9411.  

Turning to the veteran's residuals of gunshot wounds, 38 
C.F.R. § 4.56, which addresses evaluations of muscle 
disabilities, changed effective July 3, 1997.  The changes 
made to 38 C.F.R. § 4.56 were not substantive and thus 
neither version is more favorable to the veteran's claim.  
See Heuer v. Brown, 7 Vet. App. 379 (1995).

The veteran's residuals of gunshot wound right hand are 
evaluated as 20 percent disabling under Diagnostic Code 5308, 
Muscle Group VII.  38 C.F.R. § 4.73.  An evaluation in excess 
of 20 percent is not provided for the non-dominant MG and 
thus an increased evaluation is not warranted under this 
Diagnostic Code.  

Nevertheless, the Board finds that the competent medical 
evidence warrants a 40 percent evaluation under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The competent medical 
evidence shows that the veteran's disability is consistent 
with severe incomplete paralysis of the minor median nerve.

The report of an April 1994 VA examination provides that, in 
addition to the symptoms resulting from muscle damage, the 
veteran's right hand had decreased epicritic sensation on the 
radial side of the index finger and on the radial side of the 
thumb.  There was also patchy hypoesthesia on the entire 
thumb.  

The report of an October 2005 VA examination provides that 
the veteran had a gunshot wound to the right hand with 
impairment of a portion of median nerve as well as the thenar 
muscles, which could have been denervated.  The recurrent 
branch of the motor nerve might have been divided and 
cauterized.  A portion of the median nerve was clearly 
divided.  There was also muscle loss resulting in loss of 
radial movement of the index finger, loss of grip strength, 
and loss of pinch, key pinch and appositional pinch with the 
thumb and index finger.  The veteran also lost feeling in the 
thumb and index fingers.  It appeared that the part of the 
median nerve that was divided provided feeling to the thumb 
and index finger.  In the examiner's opinion, probably the 
most disabling portion of the injury to the veteran's hand 
was the fact that his median nerve had to divided and 
cauterized.  

The report of a January 2006 VA examination provides that the 
veteran's hand strength and dexterity were not normal.  His 
service-connected right hand disability resulted in severe 
effects on his following daily activities: chores, shopping, 
exercise, sports, feeding, toileting and grooming.  It 
resulted in moderate effects on the veteran's traveling, 
bathing and dressing.  The disability resulted in overall 
decreased strength and dexterity, pain, limited motion, 
swelling, locking, weakness, stiffness, numbness and 
decreased position sense.  The examiner described the 
veteran's digit deformity resulting from the disability as 
severe.    

Turning to the veteran's residuals of a gunshot wound, right 
chest, it is evaluated as 20 percent disabling under 
Diagnostic Code 5302, MG II.  38 C.F.R. § 4.73.  A 30 percent 
evaluation for the non-dominant MG requires severe 
disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, is based on the type of injury, 
the history and complaints of the injury, and objective 
findings. 38 C.F.R. § 4.56(d).

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area.  
38 C.F.R. § 4.56(d)(4).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
residuals of gunshot wound, right chest, MG II (minor).

The veteran's service medical records following the 
incurrence of the gunshot wound are negative for evidence of 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  

Reports of VA examinations conducted shortly after service, 
as well as during the appeal period (including April 1994, 
February 2003, July 2005, and October 2005) are simply 
negative for any indication that the veteran's disability 
results in loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement greater than those shown for 
moderately severe muscle injuries.  Further, there is simply 
no evidence of shattering bone fracture, open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
There is no evidence of loss of deep fascia or of muscle 
substance or soft flabby muscles in the wound area.  Overall, 
the veteran's right shoulder and chest are not shown to have 
severe impairment of function.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an evaluation in excess of 20 
percent for residuals of a gunshot wound, right chest, MG II.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2005, June 2005 and 
April 2006; June 2003 and August 2003; rating decisions dated 
in March 1995 and February 2006; a statement of the case 
dated in March 1996; and supplemental statements of the case 
dated in June 2000 and February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Although the claims file contains evidence that the veteran 
receives benefits from the Social Security Administration 
(SSA), it does not contain any corresponding SSA records.  
However, the veteran has not identified his SSA benefits as 
relevant or potentially relevant to his claims and thus the 
absence of records or evidence from SSA is not prejudicial.  
VA has also conducted VA examinations with respect to the 
claims on appeal.  

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.

ORDER

An initial 50 percent evaluation for PTSD, effective February 
2, 1994 is granted, subject to the rules and regulations 
governing the award of monetary benefits.

An initial evaluation in excess of 50 percent for PTSD is 
denied.

A 40 percent evaluation for residuals of gunshot wound, right 
hand, MG VIII is granted, subject to the rules and 
regulations governing the award of monetary benefits.

An evaluation in excess of 20 percent for residuals of 
gunshot wound, chest, MG II is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


